 In the Matter of NEW ENGLAND TRANSPORTATION COMPANYandIN-TERNATIONAL ASSOCIATION OF MACHINISTSCase No. R-10DIRECTION OF ELECTIONJanuary 1i,1936The Board having found that a question affecting commerce hasarisen concerning the representation of the employees in the mechan-ical department of the New England Transportation Company, NewHaven, Connecticut, within the meaning of Section 9, subdivision(c), and Section 2, subdivisions (6) and (7) of the National LaborRelations Act, and that an election by secret ballot should be con-ducted, it is herebyDIRECTED that, as part of the investigation authorized by the Na-tional Labor Relations Board in this case to ascertain representativesfor collective bargaining between the mechanical department em-ployees of the New England Transportation Company and the Com-pany, an election by secret ballot shall be conducted within a periodof ten days from the date of this direction of election under thedirection and supervision of Edmund J. Blake, Examiner of theNational Labor Relations Board, acting in this matter as the agentof the National Labor Relations Board and subject to Article III,Section 9 of its Rules and Regulations-Series 1, among the em-ployees in the mechanical department of the New England Transpor-tation Company on the payroll of the Company on the date of thisdirection, except the supervisory employees who have authority tohire or discharge, to determine whether they desire to be representedby the International Association of Machinists or the MechanicalDepartment Association.MR. CARMODY took no part in the consideration of the above Direc-tion of Election.[SAME TITLE]Decision, January 21, 1936Motor Bus Industry-Motor Truck Transportation Industry-Umt Appro-priatefor Collective Baz gaining:eligibility formembership in both rival or-ganizations;organization of business-EmployeeRepresentation Plan:effectof participation in electionunder-Representatives:employees free to change-130 DECISIONS AND ORDERS131Election Ordered:question affecting commerce:confusion and unrest amongemployees-controversy concerning representation of employees : request bysubstantial number in appropriate unit ; rival organizations:substantial doubtas to a majority status-NoticeandHearing:eligibility to participate inelection-Certification of Representatives.Mr. Ralph H. CahouetandMr. Edmund J. Blakefor the Board.Mr. Eugene J. McElroyandMr. C. E. Smith,of Providence, R. I.,for the Company.Mr. George J. BowenandMr. David Clydesdale,ofWashington,D. C., andMr. C. B. Camp/field,of Boston, Mass., for InternationalAssociation of Machinists.Mr. Thomas Sullivan,of Boston, Mass., for Mechanical Depart-ment Association.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn- November 2, 1935, the International Association of Machinists,hereinafter sometimes called the Union, petitioned the NationalLabor Relations Board for an investigation and certification ofrepresentatives pursuant to Section 9, subdivision (c) of the Na-tionalLabor Relations Act.The petition stated that the Unionrepresented 98 mechanical employees and helpers out of a bargainingunit of 165 employees of that character employed by the New Eng-land Transportation Company, hereinafter sometimes called the re-spondent, that an organization known as the Mechanical DepartmentAssociation also claimed to represent the employees in such unit, thatthe respondent had refused to deal with the Union as the exclusiverepresentative of the employees in such unit and that such failureand the conflicting claims of the two organizations gave rise to aquestion affecting commerce concerning the representation of suchemployees.On November 4, 1935, the National Labor RelationsBoard, pursuant to Section 9, subdivision (c) of the Act and ArticleII, Section 3 of the National Labor Relations Board Rules and Regu-lations-Series 1, ordered the Regional Director for the First Regionto conduct an investigation and to provide for an appropriate hear-ing upon due notice.Pursuant to such order notice of hearing wasissued by the Regional Director on November 14, 1935 and dulyserved upon the parties.On November 26, 1935 a hearing was held at Providence, RhodeIsland by Richard C. Evarts, the Trial Examiner designated by theBoard, and testimony was taken. Full opportunity to be heard, toexamine and to cross-examine witnesses and to introduce evidence 132NATIONAL LABOR RELATIONS BOARDbearing upon the issues was afforded to the parties.The respondentobjected to the hearing on several constitutional grounds and on thefurther ground that the Act did not apply to the employees involvedin this case.The objections were overruled by the Trial Examinerand the respondent, reserving its rights, then participated in thehearing.FINDINGS OF FACTI.NEW ENGLAND TRANSPORTATION COMPANYThe New England Transportation Company owns, maintains andoperates a system for the transportation by motor vehicles of passen-gers, baggage, freight, mail, express and other commodities in thestates of New York, Rhode Island, Connecticut and Massachusetts.The Company is incorporated in both Rhode Island and Massa-chusetts,but operates under itsMassachusetts charter. It iswholly owned by the New York, New Haven and Hartford Railroad.The company operates regular interstate routes for the transporta-tion of passengers by motor buses.The principal routes are NewYork to New Haven, Providence, and Boston; New York to Spring-field and Northampton and New York to Pittsfield.There are othershorter interstate and intrastate routes in the New England area.The company also operates in conjunction with the New York, NewHaven and Hartford Railroad combined rail and motor routes forwhich single tickets are issued. In addition, at many places thebus schedules are operated in harmony with the schedules of thatrailroad and of certain steamship companies for the convenience ofpassengers desiring to continue their travel by rail or steamer. Inall, the respondent operates about fifty passenger routes.The re-spondent conducts this passenger service as an integrated system,many of its routes converging upon terminals located in larger citiesso that passengers on one bus may transfer there to another bus ofthis or another system and thus continue their journey.Besides thispassenger service, the respondent also operates about seventy regulartrucking routes in the New England area and New York for thetransportation of freight.Practically all of these truck routes con-nect with railroad lines. In addition to the regular passenger andtruck service, the respondent provides special charter services whichinvolve both interstate and intrastate trips.The company's equip-ment consists of about 220 buses with an average capacity of thirtypassengers, 150 trucks and several passenger sedans.The respondent'employs about a thousand persons, all of whom are paid directly byit.The respondent makes the advertising claim that it is "NewEngland's Largest and Most Dependable Bus System" (Board Ex-hibit 5). DECISIONS AND ORDERS133The mechanical department of the respondent consists of 'thirteengarages and the employees engaged in mechanical and maintenancework.These garages are located at Providence (two), Boston, NewYork City, Worcester, Brockton, Springfield, Fall River, New Bed-ford,Danbury, New London, Winsted and Putnam. In addition,while no garages are maintained by the respondent in New Havenand Hartford, it employs three gasoline attendants and cleaners inthe former city and one inspector in the latter.The number ofmechanical department employees and foremen in each place, as ofNovember 1, 1935, is as follows :Mechani-Mechani-Garagecal de-partmentFore-menGaragecal de-partmentForemenemploy-employ-eeseesProvidence-Kinsley Avenue___774Winsted________________________31Providence-Oregon Street______152New London___________________31Boston__________________________242New Bedford__________ _ ______11New York City----------------192Putnam ------------------------11Springfield______________________91New Haven ---------------------30Fall River______________________6521Hartford________________________10Worcester_______________________Brockton_______________________41Total_____________________17420Danbury_______________________31In addition to its own garages, the respondentusesthe facilities ofthe Connecticut Company at Bridgeport, Hartford and Waterburyand of the County Transportation Company at Port Chester. Bothof these companies are wholly owned by the New York, New Havenand Hartford Railroad.At Middletown, the respondent uses thegarage of the Middletown Company. The mechanical departmentemployees are divided into first and secondclassmechanics, bodymen, greasers,cleaners andmechanic helpers.The headquarters of the maintenance or mechanical departmentis in Providence, whereas that of the operations department is inBoston.The major repair work is performed at Providence, theKinsley Avenue garage being used for- buses and the Oregon Streetgarage for trucks.This workconsists of majoror heavy repairs,scheduled inspection and reconditioning, painting, body work, over-haul of motors, etc. on the buses and trucks operating in the easternend of the system, which includes Providence, New York and Boston.Those on the western end, Hartford, Middletown, Danbury, Water-bury and New Haven, are repaired at Hartford. Parts in need ofrepair areshipped to Providence from the other garages and thererepaired.Buses whichare undergoingsuchmajor repairs mayremain out of service for a short period up to thirty days dependingon the extent of the work. In addition to the heavy repair work," running repairs"are alsomade at the Providence garages. Theseconsist of brief inspections,greasings,cleanings,adjustment of 134NATIONAL LABOR RELATIONS BOARDbrakes and minor repairs.The work is performed between scheduledruns while the vehicle is in a garage and does not generally requirethe withdrawing of the vehicle from the daily run.Most of thework at the other garages is of this nature. Besides the work at thegarages, mechanics are often sent out to repair buses or trucks whichhave broken down on the road and to tow them to a garage if suchaction is required.Mechanics from Providence have been sent toConnecticut and Massachusetts.The employees work interchange-ably on vehicles used on interstate and intrastate routes.IT.THE RIVAL LABOR ORGANIZATIONSA. International Association of MachinistsThe International Association of Machinists is a labor organiza-tion affiliated with the American Federation of Labor. In the fallof 1933 a local of the organization was formed among the employeesin the mechanical department of the respondent engaged in work atits garages in Rhode Island, mainly in Providence, known as Local1017.At the time of the hearing this Local had about 68 memberson its books and 18 to 20 applications for membership.There arelocals in some of the other cities where the respondent has garages,which number employees of the respondent among their members.For the system of the respondent as a whole, the International As-sociation of Machinists claims about 99 authorizations for the pur-pose of representing respondent's employees -in collective bargainingwith the company.Membership in the Union is open to employees inthe mechanical department, exclusive of foremen or supervisors whohave the authority to hire or discharge employees. The InternationalAssociation and not the various locals represents the members inbargaining with the respondent.B. The Mechanical Department AssociationThe Mechanical Department Association was organized in themiddle of October, 1934. Its membership is confined to employeesof the mechanical department of the New England TransportationCompany, exclusive of foremen or supervisors who have the authorityto hire or discharge employees. It exists in part for the purpose ofdealing with the respondent concerning wages, hours and similarmatters and is thus a labor organization within the meaning ofSection 2, subdivision (5) of the Act.There is evidence indicatingthat the management played a, leading role in the formation andorganization of this Association and that it still participates to someextent in its affairs.However, there is no charge involving Section8, subdivision (2) of the Act, so that we do not find it necessary DECISIONS AND ORDERS135at this time to consider such evidence.The Association claims tohave about 90 members. In the recent election of officers held inNovember, 1935 ballots were sent to about 85 or 90 employees con-sidered as enrolled members by the Secretary of the Association andwere voted by 72 employees.C. The rivalry between the two -labor organizationsBoth of the two organizations claim to represent the employeesin the mechanical department of the respondent.An election heldby the Boston Regional Board of the former National Labor Rela-tionsBoard in December, 1934, which the Union apparently wonby a very close vote, failed to settle the rival claims.Both organi-zations claim to represent a majority and have attempted to dealwith the respondent on such a basis.The respondent refuses torecognize either as the exclusive representative of the mechanicalemployees.There is evidence that the rivalry is engendering fearand unrest among the employees. It is obvious from the above thata question concerning the representation of the employees in themechanical department of the respondent has arisen.III.APPLICABILITY OF THE ACTA. The question concerning representation as " affecting commnerce "In view of the nature of the respondent's business the questionconcerning the representation of the employees in its mechanicaldepartment is one affecting commerce within the meaning of the Act.The respondent is engaged in the operation of an extensive interstatebus and truck transportation system.The operations conducted atits various garages are an integral part of the system for the workperformed on the buses and trucks is essential to the safe and reg-ular functioning of the system. InIn the Matter of PennsylvaniaGreyhound Lines, Inc.,decided December 7, 1935, we had occasionto consider a situation practically identical with that in this casein respect to the interstate commerce aspect.As here, that caseconcerned the maintenance employees of an interstate bus trans-portation system and we held that the acts of the respondents inquestion "occurred in the course and conduct of the operations ofinstrumentalities of interstate transportation and affected employeesengaged in operations in the course and conduct of interstate trans-portation and on instrumentalities of interstate transportation, andhence occurred `in commerce' within the meaning of Section 2, sub-division (8)."Similarly, the question concerning representation inthis case affects commerce and is within the jurisdiction of theBoard as defined in Section 9, subdivision (c).97571-36-vol i- 10 136NATIONAL LABOR RELATIONS BOARDB. Suitability of an election to resolve controversy-appropriate unitAn election by secret ballot is a suitable method of resolving thecontroversy between the two rivals.Under the facts of this casethe mechanical department is a unit appropriate for collective bar-gaining.The company in its operations conducts that departmentas a distinct and separate division.Both organizations limit theirmembership to the mechanical employees.While the interests ofthe mechanical employees are not so dissimilar from those of thebus and truck operators as to prevent their being considered as oneunit under appropriate circumstances, they are sufficiently diverseto permit the mechanical employees of the respondent properly toconsider themselves a separate unit for collective bargaining.Neither of the organizations claims that the bargaining unit shouldbe more inclusive.The election will therefore be restricted to theemployees in the mechanical department.The employees who wereon the payroll of the mechanical department of the respondent as ofthe date of the direction of election shall be eligible to vote in suchelection, excepting supervisory employees.C.Respondent's existing " contracts " with its employeesAt the hearing the respondent contended that even if an electionwere ordered it should be postponed because of the existence ofcertain " contracts " between the respondent and some of its em-ployees.The first group of these "contracts " was signed in October,1934.The respondent at that time had decided to grant its mechan-ical employees a five per cent increase in wages.A mimeographedform, entitled an "Agreement ", was prepared for signature by in-dividual employees.The "Agreement " was between the employeeand the respondent and provided that, effective October 20, 1934,the rate of p7 ,y of the employee would be increased5%,the increaseto continue until November 1, 1935 if the employee were still inservice and thereafter until changed following thirty days' noticeby either party (Respondent's Exhibit A).The forms were ap-parently circulated among the men and only those who signed-atotal of 153-obtained the increase.Some employees did not signthe agreement.While it is not necessary to this decision to examinefurther the circumstances surrounding these agreements, it may benoted that this method of granting an increase had not been usedbefore, that the Mechanical Department Association was being formedat this time and that the Union was formulating plans" to negotiatea wage increase with the respondent.The second group was entered into in April, 1935.The MechanicalDepartment Association officers at that time discussed certain em-ployment matters with officials of the respondent.A series of rules DECISIONS AND ORDERS137regarding working conditions, hours, overtime pay and similar mat-terswere reduced to writing and entitled, "Agreegent between NewEngland Transportation Company and Employees of its MechanicalDepartment."The "Agreement " was accepted on behalf of theCompany by its Vice-President and was circulated among the me-chanical employees for signature by them.Ninety-six employeessigned under the statement, "Agreed to by Mechanical DepartmentEmployees", there being about 153 to 156 mechanical employeeson the payroll at that time.The agreement took effect April 6,1935 and is to remain in force until one year from said date andthereafter until either party notifies the other in writing thirty daysin advance of desired change (Article 26).Article 15 and 16 ofthe agreement, Respondent's Exhibit B, provides as follows :"ARTICLE 15. Should an employee, subject to this Agreementbelieve he has been unjustly dealt with, or any provision ofthisAgreement violated, the case shall be taken to the foremanor shop superintendent, in their respective order, by the dulyauthorized local committee or their representative.Should theresult be unsatisfactory, the duly authorized Committee or theirrepresentative shall have the right to appeal, preferably inwriting, to a higher official, designated to handle such matters,in their respective order, and conference will be granted withinten (10) days after application."All conferences between local officers and local committee tobe held during regular working hours, without loss of time tocommittee.The committee not to exceed three (3) members."When agreed to from time to time the Company shall pay thetime and expenses of employees chosen as representatives ofother employees in matters relating to this Agreement."In event of appeal to Mechanical Superintendent, or anyhigher official, the date and time shall be designated by him."Article 16. Should the duly authorized representative of theCompany and the duly authorized representative of the em-ployees fail to agree, the case shall then be submitted to thenext higher company official."The Association claims it has been operating under these agreementsand that it has appointed grievance committees at each garage.Matters concerning the mechanical employees have been taken upwith the respondent by these committees.The respondent contends that these agreements, which it statesestablish a formula for the handling of controversies and providefor wages, hours and working conditions, constitute legal obligationsnow in force and effect and binding upon the employees who signedthem.These legal obligations, it asserts, are such as to prevent the 138NATIONAL LABOR RELATIONS BOARDBoard from now ordering an election to be participated in by theseemployees.Thiscontention is without merit.Clearly the firstgroup of "agreements",even if they be considered as legal contractsand not mere statements of a fact, does not in any manner affectthe question of representation or collective bargaining.The fact thata definite wage has at one time been agreed upon in writing doesnot prevent later collective bargaining in respect to wages or anyother matter.Nor is the second group of "agreements"in any manner inconsist-ent with theholding ofan election and the certification of the labororganization obtaining a, majority of the employees as the exclusiverepresentative of the unit involved.Itmay be pointed out thatwhile the Association claims to have negotiated the agreement withthe respondent,the Association is not a party to the agreement.Onthe contrary the respondent was apparently careful to have at besta series of individual agreements rather than a contract with a repre-sentative organization.The Articles quoted above have little mean-ing when incorporated into such a series of individual agreements,each terminable at the will of the individual after a certain date, forthe agreements relate to matters which are of concern to the entiregroup of employees and in the aspects under consideration have sig-nificant content only in relation to such a group.While there isthus ground for holding that the agreements are really nothing morethan a statement of regulations enforced by the respondent,as statedbelow we do not find it necessary in the decision of this case toconsiderat lengththe legal nature of the agreements or the effectof the passage of the National Labor Relations Act upon them.Even if we assume that the agreements are binding upon theemployees who signed them,such employees constituting a majorityof those now employedby therespondent,' and that they establish aformula for the handling of controversial matters by employees andmanagement,the agreements in nowise prohibit the employees fromchanging their representatives for bargaining in accordance with themethod prescribed.If the employees at the time of signing theagreements preferred that the Association represent them under theagreements but now desire to be represented by the Union,the em-ployer cannot object to such a change of representatives.A logicalcorollary of the opposite view,;urged upon us by the respondent,would permit the employees to object underArticle 15of the agree-ment to any change of the foreman or shop superintendent by therespondent during the life of the agreements.The whole processof collectivebargaining and unrestricted choice of representativesassumes the freedom of the employees to change their representa-1we assume that those who signed are still employed by the respondent, although itintroduced no specific evidence on this point. DECISIONSAND ORDERS139tives, while at the same time continuing the existing agreements under which the representatives must function.The National Media-tion Board has clearly stated this principle in the following words:"(e)Change of representatives under existing agreements.-Where there is an agreement in effect between a carrier and itsemployees signed by one set of representatives and the employeeschoose new representatives who are certified by the Board, theBoard has taken the position that a change in representationdoes not alter or cancel any existing agreement made in behalfof the employees by these previous representatives.The onlyeffect of a certification by the. Board is that the employees havechosen other agents to represent them in dealing with the man-agement under the existing agreement.If a change in theagreement is desired, the new representatives are required togive due notice of such desired change as provided by the agree-ment'or by the Railway Labor Act. Conferences must then beheld to agree in the changes exactly as if the originalrepresentatives had been continued." 2The existing arrangements. between the respondent and some ofitsmechanical employees are thus no bar to an election and conse-quent bargaining by the certified representatives of the employees.These representatives are of course free to bargain concerningchanges in the existing arrangements, since parties may bargain withrespect to the termination of existing contracts.CONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAWIn addition to the above findings of fact, upon the record in thecase, the stenographic transcript of the hearing, and all the evidence,including oral testimony, documentary and other evidence offeredand received at the hearing, the following concluding findings offact are made :1.The respondent, New England Transportation Company, incor-porated in Massachusetts and Rhode Island, owns and operates anintegrated system for the interstate transportation for hire by busand truck of persons and property in the states of New York, Con-liecticut,Rhode Island and Massachusetts.This system is operatedat many places in conjunction with the New York, New Haven andHartford Railroad, which owns the respondent, and other bustransportation companies.2.The New England Transportation Company operates a numberof garages located in cities in the area served by it, the main garagesbeing in Providence, Rhode Island; Boston, Massachusetts; New'First Annual Report of the National Mediation Board (1935)at pages 23-24. 140NATIONAL LABOR RELATIONS BOARDYork City, New York; and Springfield, Massachusetts.The busesand trucks used on respondent's transportation system are servicedat these garages and they are operated as an integral part of thatsystem.The servicing, repairs and mechanical maintenance workperformed at these garages on these buses and trucks are necessaryto continuous, safe and effective operation of the respondent'stransportation system.3.As described in paragraph 2 above, the operations at thegarages occur in the course and current of transportation among thestates and are an integral part of the operations of instrumentalitiesof such transportation.The employees of the mechanical depart-ment, which is the department of the respondent engaged in themaintenance operations, at the garages, are directly engaged in thecourse and conduct of transportation among the states and becauseof their services in connection with and upon instrumentalities ofsuch transportation are an integral part of the operations of instru-mentalities of such transportation.4.The employees in the mechanical department of the respondentunder the facts of this case constitute a unit appropriate for thepurpose of collective bargaining within the meaning of Section 9,subdivision (b) of the National Labor Relations Act.5.The International Association of Machinists is a national labororganization affiliated with the American Federation of Labor.Theemployees in the mechanical department, exclusive of supervisoryemployees who have the authority to hire or discharge, are eligiblefor membership in said organization. . At least a substantial num-ber of such employees have authorized the International AssociationofMachinists to represent them in collective bargaining with therespondent.6.The Mechanical Department Association is a labor organizationwhose membership is limited to the employees in the mechanicaldepartment of the respondent, exclusive of supervisory officials whohave the authority to hire or discharge.At least a substantial num-ber of such employees are members of this organization and haveauthorized it to represent them in collective bargaining with therespondent.7.Both the Mechanical Department Association and the Inter-national Association of Machinists claim to represent a majority ofthe employees in the mechanical department and on the basis ofsuch claims both have attempted to bargain with the respondent asthe exclusive representative of such employees.8.The rivalry described in paragraph 7 between the two organiza-tions is conducive to discord and bitterness and tends to create acondition of unrest and fear on the part of the employees in themechanical department which tends to impair their efficiency andI DECISIONS AND ORDERS141consequently, because of the nature of their work, the safety andefficiency of instrumentalities of transportation among the states.Upon the basis of the foregoing the Board finds and concludes asa matter of law that a question affecting commerce has arisen con-cerning the representation of the employees in the mechanical de-partment of the respondent within the meaning of Section 9, sub-division (c) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.[SAME TITLE]AMENDED DIRECTION OF ELECTIONJanuary 21, 1936The Board having found that a question affecting commerce hasarisen concerning the representation of the employees in the mechan-ical department of the New England Transportation Company, NewHaven, Connecticut, within the meaning of Section 9, subdivision(c), and Section 2, subdivisions (6) and (7) of the National LaborRelations Act, and that an election by secret ballot should be con-ducted, it is herebyDIRECTED that, as part of the investigation authorized by the Na-tional Labor Relations Board in this case to ascertain representativesfor collective bargaining between the mechanical department em-ployees of the New England Transportation Company and the Com-pany, an election by secret ballot shall be conducted within a periodof thirteen days from the date of this amended direction of electionunder the direction and supervision of A. Howard Myers, ActingRegional Director for the First Region, acting in this matter as theagent of the National -Labor Relations Board and subject to ArticleIII, Section 9 of its Rules and Regulations-Series 1, among the em-ployees in the mechanical department of the New England Trans-portation Company on the payroll of the Company on the date of thisamended direction, except the supervisory employees who have au-thority to hire or discharge, to determine whether they desire to berepresented by the International Association of Machinists or theMechanical Department Association.[SAME TITLE]AMENDED DIRECTION OF ELECTIONFebruary 1,1936The Board having directed on January 21, 1936 that an electionbe conducted within a period of thirteen days from said date amongthe employees in the mechanical department of the New England 142NATIONALLABOR RELATIONS BOARDTransportation Company on the payroll of the Company on January21, 1936, except the supervisory employees who have authority tohire or discharge, to determine whether they desire to be representedby the International Association of Machinists or the MechanicalDepartment Association;And it now appearing that an application has been made to theUnited States District Court for the District of Massachusetts foran order directing an official of said Company to produce certainpayroll records pursuant to a subpena issued by the Board, it isherebyDIRECTED that the holding of the aforesaid election shall be post-poned until further direction of the Board.MR. CARMODY took no part in the consideration of the aboveAmended Direction of Election.[SAME TITLE]AMENDED DIRECTION OF ELECTIONMay 26,1936The Board having found on January 21, 1936 that a question affect-ing commerce had arisen concerning the representationof the em-ployees in the mechanical department of the New England Transpor-tation Company, New Haven, Connecticut,within the meaning ofSection 9(c), and Section 2, subdivisions(6) and (7) of the NationalLabor Relations Act, and that an election by secret ballot should beconducted,And on February 1, 1936 the holding of the aforesaid election hav-ing been postponed until further direction of the Board, it is herebyDIRECTED that, as part of the investigation authorized by the Na-tional Labor Relations Board in this case to ascertain representativesfor collective bargaining between the mechanical department em-ployees of the New England Transportation Company and the Com-pany, an election by secret ballot shall be conducted within a periodof twenty days from the date of this amended direction of electionunder the direction and supervision of A. Howard Myers, ActingRegional Director for the First Region, acting in this matter as theagent of the National Labor Relations Board and subject to ArticleIII, Section 9 of its Rules and Regulations-Series I, as amended,among the employees in the mechanical department of the New Eng-land Transportation Company on the payroll of the Company for theweek ending January 24, 1936, except the supervisory employees whohave authority to hire or discharge,to determine whether they desire DECISIONS AND ORDERS143to be representedby theInternational Association of Machinists orthe Mechanical Department Association.SAME TITLEDECISION AND CERTIFICATION OF REPRESENTATIVESJuly 24, 1936On November 2, 1935, the International Association of Machin-ists,hereinafter called the Union, petitioned the National LaborRelations Board for an investigation and certification of representa-tives of the employees of the mechanical department of the NewEngland Transportation Company, New Haven, Connecticut, here-inafter called the Company, pursuant to Section 9, subdivision (c) ofthe National Labor Relations Act, approved July 5, 1935.Aftera hearing before a Trial Examiner, and a consideration of the record,the Board, having found that a. question affecting commerce hadarisen concerning the representatives of the employees in the me-chanical department of the New England Transportation Company,within the meaning of Section 9, subdivision (c) and Section 2,subdivisions (6) and (7) of the Act, on January 14, 1936 directedthat an election by secret ballot should be conducted.The decisioncontaining the findings of the Board was issued on January 21, 1936,together with an amended direction of election.On February 1,1936, the Board ordered that the holding of the election be post-poned until further direction-of the Board.On May 26, 1936, the Board issued an amended direction of elec-tion directing that an election by secret ballot be conducted withintwenty days from that date under the direction and supervision ofthe Acting Regional Director for the First Region, among the em-ployees in the mechanical department of the Company on the pay-roll of the Company for the week ending January 24, 1936, exceptthe supervisory employees who have authority to hire or discharge,to determine whether they desire to be represented by the Union, orby the Mechanical Department Association, hereinafter called theAssociation.Pursuant to the amended direction of election an election was heldon June 10, 1936 at New York City, New York; New Haven, Dan-bury,Winsted, New London, Hartford, and Putnam, Connecticut;Providence, Rhode Island; and Boston, Springfield, Worcester, FallRiver, and Brockton, Massachusetts.Notices of the election hadbeen sent by registered mail on June 5, 1936 to each of the Com-pany's garages where balloting was held, to the Company's prin-cipal officers, to the Union, and to the Association. 144NATIONAL LABOR RELATIONS BOARDThe notice of election, pursuant to the amended direction of elec-tion, contained the following statement :"ELIGIBILITY.-Those eligible to vote are the mechanical em-ployees of the New England Transportation Company who wereactually employed and on the active payroll of said company onthe 24th day of January, 1936, except that the following em-ployees are not eligible to vote :(1)Those who are now regularly employed elsewhere.(2)Executive and those in supervisory capacities.(3)Office employees."By a stipulation between the Union and the Association, 184 em-ployees were declared eligible to vote, subject to the proviso that theballots of 12 certain employees included among the 184 should besealed in a manner prescribed by the notice of election and not openedor counted until the eligibility of these voters should be determined bythe Board.The names of these, voters, referred to as "challenged"voters, were indicated on the list of 184 voters which was printed onthe notice of election.All of the challenged voters cast ballots at theelection in the manner prescribed.After the election, the observers and tellers appointed by the Unionand the Association certified in writing that the election was fairlyheld.The ballots were counted by and in the presence of observersand tellersrepresenting the Union and the Association, and of theActing Regional Director for the First Region and the RegionalAttorney for the First Region, all of whom certified that the votewas as follows :For the Association----------------------------------------- 91For the Union----------------------------------------------75ChallengedBallots(Sealed) ---------------------------------12The result of the election was duly reported to the Board, and uponconsideration thereof, the Board found that neither party had re-ceived a clear majority of those listed as eligible to vote.The Boardtherefore ordered a hearing before a duly designated Trial Examinerto take evidence concerning the eligibility of the 12 challenged voters.After due notice to the Union, the Association, and the Company,the hearing was conducted on June 29, 1936, at Boston, Massachu-setts.The Union, the Association, and the Company, were repre-sented and took part in the hearing. Full opportunity was grantedto all interested parties to be heard, to present evidence, to call, ex-amine, and cross-examine witnesses and to argue orally before theTrial Examiner.Upon the record made at the hearing, including the various ex-hibits introduced, the Board makes the following: DECISIONS AND ORDERS145FINDINGS OF FACT1.At the hearing, all parties agreed that one Arthur H. Bussiere,whose name appeared on the list of eligible voters, was not eligibleon the day of the election, so that the number of eligible voters, in-elusive of the 12 challenged voters, was 183.12.Arnold H. Reichelt is known as a Master body builder and is thedirect supervisory head of 17 workmen.Raymond G. Cook is aMaster painter and has six to eight men under his supervision.Rupert A. Dickey is a Master engine builder, and is the responsiblehead of the engine building division with supervisory control of fiveworkmen.Each of those three men has the power to recommend the hiringor discharge of men in his department, and his recommendationsin that respect are usually adopted, and would only be rejected whenclearly wrong.Dickey was not in a supervisory position on January24, 1936, but was in that capacity at the date of the election.Wehold that under the terms of the amended order of election, in con-junction with the statement of eligibility on the notice of election,Dickey's eligibility must be determined by the character of his posi-tion on the day of the election.His case therefore is the same asthose of Reichelt and Cook.3.Eugene B. Hayes, Alfred L. Morton, Arthur A. Robinson, andLawrence A. White are working foremen in charge of the Winsted,Worcester, Danbury, and New London garages, respectively. JohnE. Bailey is night supervisor at the Fall River garage.These fivemen have the right to hire and fire men at the gagages under theirsupervision.4.All eight of these men were challenged by the Union, and wefind that they were, on the date of the election, supervisory eni-ployees having authority to hire or discharge, within the meaningof the amended direction of election dated May 26, 1936, and there-fore not eligible to vote at the election.Their ballots are not to becounted.5.It follows that the number of those eligible to vote at the elec-tion was 175, and the Association having received 91 votes, has aclear majority of those eligible to vote.It therefore becomes unnecessary to consider the eligibility of theremaining four challenged - voters, as their votes, even if counted,could not change the result, and the only effect of counting theirvotes, even should we find them eligible, would be practically to^Since Bussiere was not one of the challenged voters,the record does not show whetherhe cast a vote,and if so, whether it was for the Union or the Association.However, inview of our further findings of fact, his action could not affect the final conclusion andconsequently need not be investigated further. 146NATIONALLABOR RELATIONS BOARDdisclose the way they, or some of them, voted, thus destroying thesecrecy of their ballots.6.Since the issuance of the order for the hearing before the TrialExaminer, the Circuit Court of Appeals for the Fourth Circuit inVirginia Railway Co. v. System Federation No. 40,decided June18, 1936, and the Circuit Court of Appeals for the Seventh CircuitinAssociation of Clerical Employees v. Brotherhood of Railway etc.Clerics,decided July 8, 1936, have held that where a majority of theeligibles voted, a majority of those voting, though less than a majorityof those eligible, determined the representative.We followed thisrule in our certification inIn the Matter of The Associated Pressand American Newspaper Guild,dated July 3, 1936.Under this rule, the result of the election, regardless of any ofthe challenged votes, would determine the Association to be therepresentative.CERTIFICATION OF REPRESENTATIVESNow THEREFORE, by virtue of and.pursuant to the power vested inthe National Labor Relations Board by Section 9 (c) of the NationalLabor Relations Act, and pursuant to Article III, Section 8 ofNational Labor Relations Board Rules and Regulations-Series 1,as amended,IT IS HEREBY CERTIFIED that the Mechanical Department Associa-tion of the New England Transportation Company, New Haven,Connecticut, has been selected by a majority of the employees in themechanical department of the New England Transportation Coin-pany, excepting those in a supervisory capacity having authority tohire and discharge, and excepting office employees, as their repre-sentative for the purpose of collective bargaining with the NewEngland Transportation Company, and that, pursuant to Section9 (a) of the National Labor Relations Act, the Mechanical Depart-ment Association is the exclusive representative of all such mechani-cal employees for the purposes of collective bargaining in respectto rates of pay, wages, hours of employment and other conditions ofemployment.MR. CARMODY took no part in the consideration of the aboveDecision and Certification of Representatives.